DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 11, 14 and 17 is/are allowable because the Prior Art of record fails to show or render obvious wherein one of the first guided communication network entity, the second guided communication network entity, the first wireless network entity and the second wireless network entity hosts a grandmaster clock operable to generate a grandmaster clock signal, wherein the one hosting the grandmaster clock is a boundary network entity establishing a measure of propagation delay between the first wireless network entity and the second wireless network entity, in communication with other networks, wherein the boundary network entity is operable to transmit, to the other networks, a timing synchronization message to enable network entities of the other networks to establish timing synchronization with the grandmaster clock signal, the timing synchronization being provided between the guided communication network entities and the wireless network entities, and wherein a timing advance parameter known to the first wireless network entity and the second wireless network entity is used to adjust an uplink transmission time of one of the first wireless network entity and the second wireless network entity, the timing advance parameter being based on the propagation delay between the first wireless network entity and the second wireless network entity in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464